OPINION
MURPHY, Justice.
Appellant entered a plea of not guilty before a jury to the offense of aggravated assault. Tex. Penal Code Ann. § 22.02 (Vernon 1993). He was convicted and the court assessed punishment at thirty years in prison.
Appellant’s appointed counsel filed a brief in which he concludes that the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by advancing frivolous contentions which might arguably support the appeal. See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App.1969); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App.1972); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.1974).
A copy of counsel’s brief and the appellate record were delivered to appellant. Appellant was advised of the right to examine the appellate record, and file a pro se brief. No pro se brief has been filed.
We agree the appeal is wholly frivolous and without merit. Further, we find no reversible error in. the record. A discussion of counsel’s brief would add nothing to the jurisprudence of che State.
We affirm the judgment of the trial court.